Citation Nr: 0836727	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted a 40 percent rating for a cervical 
spine disability effective from February 11, 1999.   

The veteran has presented testimony in March 2002, October 
2005 and May 2007 before a former member of the Board.  A 
copy of each hearing transcript is contained in the claims 
file.

A May 2003 Board decision denied the claim for a higher 
rating, but the Board subsequently vacated the adverse Board 
decision.  The Board had undertaken additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003) which were subsequently invalidated.  The Board 
remanded the claim in February 2004 for further development 
and initial review of additional evidence by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

During the appeal, the Board remanded the claim in April 
2005, December 2005, and February 2007 for further 
development or to schedule a hearing as requested by the 
veteran after notification to him that the judges before whom 
he had presented testimony were no longer employed at the 
Board.  

On July 24, 2007, the Board issued a decision which granted a 
50 percent rating for a cervical spine disability.  The 
veteran appealed the July 2007 Board decision to the United 
States Court of Appeals for Veterans Claims.  In August 2008, 
the VA and the appellant filed a Joint Motion for Remand.  
The Joint Motion requested that the Court vacate the Board's 
July 24, 2007, decision, which determined that the appellant 
was not entitled to a rating in excess of 50 percent for his 
service-connected cervical spine disability and remand the 
claim for further development.  By an Order dated in August 
2008, the Court granted the Joint Motion, and the case was 
thereafter returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Joint Motion noted that evidence of record received after 
a March 2004 VA examination reflected additional 
symptomatology regarding the veteran's neck.  In a February 
2007 statement a VA physician noted that the veteran's neck 
pain was inoperable and prevented him from working.  In 
addition, the physician noted that the veteran required 
chronic pain medications to alleviate his neck pain.  The 
veteran testified in May 2007 that his neck pain had worsened 
and was no longer relieved by the medications he had been 
prescribed.  He also reported that the pain would shoot down 
his back and arms from time to time.  Since the evidence of 
record reflected additional symptomatology regarding the 
veteran's cervical spine disability, a neurological 
evaluation is necessary to ascertain the severity of his 
condition.  

As the veteran's most recent VA examination was in March 2004 
which could be considered remote, the Board finds that a VA 
examination for his cervical spine disability to include a 
neurological evaluation should be conducted.  The Board is 
unable to make an accurate assessment of the veteran's 
current chronic condition on the basis of the evidence of 
record, and the veteran should therefore be afforded an 
additional examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

In addition, in September 2008 the veteran was notified that 
the Veterans Law Judge before whom he had testified at a 
video conference hearing in May 2007 was no longer employed 
at the Board and was offered the opportunity to testify at 
another hearing.  The law requires that the Board member who 
conducts a hearing on an appeal must participate in any final 
decision made on that appeal.  38 U.S.C.A. § 7107(c).  In a 
response received in October 2008 the veteran expressed a 
desire to appear at a hearing before a Veterans Law Judge at 
his local regional office.  Therefore for due process 
purposes, the Board finds that this matter must be remanded 
to the RO to schedule the veteran for a Travel Board hearing.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.704, 
20.707 (2007).

Further, recently additional guidance was provided with 
respect to notice requirement for increased rating claims. 
Specifically, VA must notify the claimant of the following in 
an increased rating claim:

(1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
zero percent to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; and

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.

38 U.S.C. § 5103(a) (West Supp. 2008); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Inasmuch as the claim is 
being remanded for current examinations, the RO should ensure 
that the veteran has received compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for an increased rating for a 
cervical spine disability, send the 
veteran a notification letter consistent 
with 38 U.S.C.A. § 5103(a), to include 
informing the veteran of the appropriate 
diagnostic criteria.  The letter must 
include an explanation of the requirements 
to substantiate the veteran's claim for an 
increased rating as outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Schedule the veteran for a VA 
orthopedic examination and a neurological 
examination to determine the severity of 
his service-connected cervical spine 
disability.  The claims folder should be 
reviewed by the examiner and the report 
should not that review.  All indicated 
tests and studies, including range of 
motion testing, should be performed.  All 
manifestations, orthopedic and 
neurological, of the cervical spine 
disability should be described in detail.  
The examiner should provide an opinion 
whether pain due to the service-connected 
cervical spine disorder could 
significantly limit functional ability 
during flare-ups or with extended use.  
The examiner should provide a statement 
regarding any additional function loss due 
to pain on use and should express that 
additional limitation in terms of degrees 
of limitation of motion.  The examiner is 
also requested to indicate whether there 
is any weakened movement, excess movement, 
excess fatigability, or incoordination 
that could be attributed to the service-
connected disorder.

3.  Then, readjudicate the claim for an 
increased disability evaluation for the 
cervical spine disability.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  

4.  After the above development is 
completed, schedule the veteran for a 
Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

